     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave, Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7978; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorneys for Plaintiff, HSBC Bank USA National Association, as Trustee, in Trust for the
     Registered Holders of ACE Securities Corp., Home Equity Loan Trust, Series 2006-FM2, Asset
 6   Backed Pass-Through Certificates
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
     HSBC BANK USA NATIONAL                Case No: 2:16-cv-01216-KJD-NJK
10   ASSOCIATION, AS TRUSTEE, IN TRUST FOR
11   THE REGISTERED HOLDERS OF THE ACE STIPULATION AND ORDER                                  TO
     SECURITIES CORP., HOME EQUITY LOAN EXTEND REPLY DEADLINES
12   TRUST SERIES 2006-FM2, ASSET BACKED
     PASS-THROUGH CERTIFICATES
13
14                         Plaintiff,
            vs.
15
     SUZANNAH R. NOONAN IRA, LLC; SUNRISE
16   BAY OWNER’S ASSOCIATION; NEVADA
17   ASSOCIATION SERVICES INC.

18                        Defendants.
19
20          COMES NOW, Plaintiff, HSBC Bank USA National Association, as Trustee, in Trust for

21   the Registered Holders of ACE Securities Corp., Home Equity Loan Trust, Series 2006-FM2,
22   Asset Backed Pass-Through Certificates (hereinafter “HSBC”), by and through its attorney of
23
     record, Robert A. Riether, Esq., of the law firm of Wright Finlay & Zak LLP, and Defendant
24
     Suzannah R. Noonan IRA, LLC (hereinafter “Noonan”) (collectively the “Parties”), by and
25
26   through its attorney of record, Michael N. Beede, Esq., of the Law Office of Mike Beede, PLLC

27   and hereby stipulate and agree as follows:
28



                                                  Page 1 of 3
        1. This matter concerns title to real property commonly known as 2110 N. Los Feliz St.,
 1
 2          #1083, Las Vegas, NV 89156 (the "Property").

 3      2. On July 22, 2019, HSBC filed its Renewed Motion for Summary Judgment [ECF 57].
 4
        3. On July 22, 2019, Noonan filed its Renewed Motion for Summary Judgment [ECF 59].
 5
        4. On August 12, 2019, HSBC filed its Opposition to Noonan’s Renewed Motion for
 6
 7          Summary Judgment [ECF 60].

 8      5. On August 12, 2019, Noonan filed its Response to HSBC’s Renewed Motion for
 9          Summary Judgment [ECF 61].
10
        6. Each party’s Reply in Support of its respective Renewed Motion for Summary Judgment
11
            is currently due by August 26, 2019.
12
13      7. The Parties are requesting a brief eleven (11) day extension to file their respective

14          Replies in Support of their Renewed Motions for Summary Judgment, and thus requests
15          an extension to September 6, 2019.
16
        8. This extension is requested to allow Counsel for each party to accommodate summer
17
            schedules as well as the upcoming holiday.
18
19          This is the parties’ first request for extension and this is not intended to cause any delay

20   or prejudice to any party.
21
     DATED this 22nd day of August, 2019.              DATED this 22nd day of August, 2019.
22
23   WRIGHT, FINLAY & ZAK, LLP                         THE LAW OFFICE OF MIKE BEEDE,
                                                       PLLC
24   /s/ Robert A. Riether
     Robert A. Riether, Esq.                           /s/ Michael Beede
25
     Nevada Bar No. 12076                              Michael N. Beede, Esq.
26   Attorneys for Plaintiff, HSBC Bank USA            Nevada Bar No. 13068
     National Association, as Trustee, in Trust for    2470 St. Rose Pkwy., Ste. 307
27   the Registered Holders of ACE Securities          Henderson, NV 89074
28   Corp., Home Equity Loan Trust, Series 2006-       Attorneys for Suzannah R. Noonan IRA, LLC
     FM2, Asset Backed Pass-Through Certificates



                                                 Page 2 of 3
                                                            CASE NO: 2:16-CV-01216-KJD-NJK
 1
 2                                            ORDER

 3          IT IS SO ORDERED.
 4
 5
                DATED: ________________________
                         8/23/2019
 6
 7
 8
                                                U.S. DISTRICT COURT JUDGE
 9
     Respectfully submitted by:
10
11   WRIGHT, FINLAY & ZAK, LLP
12   /s/ Robert A. Riether
13   Robert A. Riether, Esq.
     Nevada Bar No. 12076
14   Attorneys for Plaintiff, HSBC Bank USA
     National Association, as Trustee, in Trust for
15   the Registered Holders of ACE Securities Corp.,
16   Home Equity Loan Trust, Series 2006-FM2,
     Asset Backed Pass-Through Certificates
17
18
19
20
21
22
23
24
25
26
27
28



                                              Page 3 of 3
